Citation Nr: 0428899	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for anxiety reaction.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a kidney disorder.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 

4.  Entitlement to service connection for a heart disorder 
with inoperable atrial fibrillation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran also perfected an appeal of 
the RO's October 1999 decision regarding his claim for a 
thyroid disorder, which found no new and material evidence to 
reopen the previously denied claim.  However, during his 
September 2000 personal hearing, the veteran submitted a 
written statement indicating that he wanted to cancel the 
issue of service connection for hypothyroidism.  He 
reiterated this wish in a November 2000 statement.  
Therefore, the appeal with respect to this issue is 
considered withdrawn.  See 38 C.F.R. § 20.204 (2003).  
However, in February 2001, the RO received correspondence 
from the veteran that is construed as a petition to reopen 
the claim for service connection for hypothyroidism.  There 
is no indication that the RO has adjudicated this claim.  The 
matter is therefore referred to the RO for the appropriate 
action.    

The issue of service connection for a kidney disorder on the 
merits, as well as the claims for service connection for COPD 
and a heart disorder, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for anxiety reaction in 
rating decisions dated in October 1960, August 1977, and June 
1987; the veteran did not appeal any of these decisions.  

3.  Evidence received since the June 1987 rating decision is 
not relevant to the issue of service connection for anxiety 
reaction. 

4.  The RO denied service connection for a kidney disorder in 
rating decisions dated in October 1960 and August 1977; the 
veteran did not appeal either of these decisions.  

5.  Evidence received since the August 1977 rating decision 
is new, bears directly on the matter of service connection 
for a kidney disorder, and is so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the appeal.  


CONCLUSIONS OF LAW

1.  The October 1960, August 1977, and June 1987 rating 
decisions concerning the claim for service connection for 
anxiety reaction are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.160(d) (2004); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2003).

2.  Evidence received since the June 1987 rating decision 
concerning the claim for service connection for anxiety 
reaction is not new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  

3.  The October 1960 and August 1977 rating decisions 
concerning the claim for service connection for a kidney 
disorder are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.160(d) (2004); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2003).

4.  Evidence received since the August 1977 rating decision 
concerning the claim for service connection for a kidney 
disorder is new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  It eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Review of the claims folder reveals compliance with the VCAA.  
First, with respect to the claim for service connection for a 
kidney disorder, the Board emphasizes that the instant 
decision is completely favorable to the veteran, such that 
any noncompliance is not prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  Concerning the 
claim for service connection for anxiety reaction, the Board 
observes that the December 2000 letter to the veteran 
explains the evidence needed to establish service connection 
and advises the veteran of the evidence VA will secure in 
support of the appeal and the evidence and information the 
veteran is required to provide.  The Board finds that this 
notice complies with the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO received the veteran's 
claim in March 1999 and issued its adjudication in October 
1999, well before the enactment of the VCAA, such that 
providing notice of VCAA requirements prior to the initial 
determination was impossible.  In any event, as the Board has 
already determined that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard, 4 Vet. App. at 392-94.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has 
not been harmed by an error in a Board determination, the 
error is not prejudicial); 38 U.S.C.A. § 7261(b) ("Court 
shall take due account of the rule of prejudicial error"); 
38 C.F.R. § 20.1102 (2003) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the VCAA notice letter to the veteran 
does not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist in connection with the 
claim for service connection for anxiety reaction, the Board 
notes that the veteran has submitted some private medical 
evidence, but that none of that evidence is relevant to this 
particular claim.  In addition, in December 2000 and February 
2001, the veteran provided completed authorizations for 
medical records from VA and private facilities.  However, he 
did not indicate that any of these records were pertinent to 
the claim for anxiety reaction.  VA's duty to obtain private 
medical records as identified and authorized by the veteran 
is limited to relevant records.  38 U.S.C.A. § 5103A(b).  As 
there is no indication that any records relevant to the claim 
for anxiety reaction are outstanding, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.      

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2004)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  The RO 
received the veteran's petition to reopen these claims in 
March 1999.  Therefore, the amendments are not for 
application.      

Analysis

The RO originally denied service connection for anxiety 
reaction and a kidney disorder in an October 1960 rating 
decision.  In an August 1977 rating decision, the RO found no 
new and material evidence to reopen either claim.  In 
addition, in a June 1987 rating action, the RO found no new 
and material evidence to reopen the claim for anxiety 
reaction.  The veteran did not appeal any of these decisions.  
Therefore, the RO's decisions of October 1960, August 1977, 
and June 1987 are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.160(d) (2004); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2003).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
Generally, in determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Board finds no new and material evidence 
has been received since the June 1987 rating decision that 
found no new and material evidence to reopen a claim for 
service connection for anxiety reaction.  Specifically, none 
of the evidence received since that rating action is relevant 
to the issue.  That is, none of the medical evidence shows a 
current diagnosis or treatment for anxiety reaction or any 
psychiatric disability.  In fact, during the September 2000 
personal hearing, the veteran testified that he was not 
currently receiving any treatment.  Therefore, because none 
of the evidence received since the June 1987 rating decision 
bears directly and substantially upon the specific matter 
under consideration, i.e., whether the veteran has anxiety 
reaction that is associated with service, the Board finds 
that none of the evidence is new and material within the 
meaning of 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108.  

On the other hand, the Board finds that new and material 
evidence has been received since the August 1977 rating 
decision that found no new and material evidence to reopen a 
claim for service connection for a kidney disorder.  
Specifically, a statement from C. Bash, M.D., dated in 
September 2000 states that it "is likely that the 
[veteran's] current renal problems were caused by his chronic 
sub-optimally treated bladder and kidney infections during 
service time."  This evidence was not previously of record, 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the claim.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim for service connection for 
a kidney disorder is reopened.  38 U.S.C.A. § 5108.        

ORDER

As no new and material evidence has been received, the claim 
for service connection for anxiety reaction is not reopened.  
The appeal is denied.

As new and material evidence has been received, the claim for 
service connection for a kidney disorder is reopened.  To 
that extent, the appeal is granted.  


REMAND

As discussed above, the Board has reopened the claim for 
service connection for a kidney disorder.  Therefore, the 
claim must be considered based on all the evidence of record.  
The veteran also seeks service connection for COPD and a 
heart disorder with atrial fibrillation.  For each of these 
issues, the Board finds that a remand is required for 
additional action by the RO to comply with the VCAA.    

As discussed above, the VCAA was enacted during the course of 
this appeal.  With respect to notice, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id.  In this 
case, the statement from Dr. Bash suggests that the veteran 
has a kidney disorder.  In addition, during the September 
2000 personal hearing, the veteran indicated that he was 
receiving related treatment.  However, none of the evidence 
of record provides any direct evidence of current treatment 
or a current diagnosis of any kidney disorder.  A claim for 
service connection requires competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
order to comply with the VCAA, the RO should advise the 
veteran of the evidence still needed to substantiate his 
claim for service connection for a kidney disorder.  

With respect to the duty to assist, the VCAA provides that VA 
is required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b).  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for 
the records and, if the records are not received, at least 
one follow-up request.  38 C.F.R. § 3.159(c)(1).  In December 
2000, the RO received from the veteran authorization to 
obtain records Memorial Hospital of Tampa, St. Joseph's 
Hospital, Dr. Goldman, and Dr Kreitzer.  The veteran 
indicated that each of these providers had records relevant 
to an issue on appeal.  However, there is no indication that 
the RO ever sought to obtain these records.  Pursuant to the 
VCAA, such action is required on remand.  

Finally, the VCAA provides that, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.  In this case, Dr. Bash's September 2000 statement 
raises the possibility that a kidney disorder, COPD, and 
heart disorder are related to the veteran's period of 
service.  In the November 2000 supplemental statement of the 
case, issued before the VCAA was enacted, the RO rejected 
this opinion and denied service connection in each claim.  On 
remand, after completing the development discussed above, the 
RO should evaluate the evidence and assess whether a medical 
examination or opinion is necessary to decide the claim and 
take the appropriate action.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
his representative and explain that his 
claim for service connection requires 
competent evidence of a current diagnosis 
of a kidney disorder.  Pursuant to 
38 U.S.C.A. § 5103(a), it should advise 
the veteran of what types of information 
or evidence he should provide and what 
types of information or evidence VA will 
attempt to obtain on his behalf.  It 
should allow the appropriate period of 
time for response.  

2.  The RO should take the necessary 
steps to attempt to obtain medical 
records from Memorial Hospital of Tampa, 
St. Joseph's Hospital, Dr. Goldman, and 
Dr Kreitzer, as authorized by the veteran 
in releases received at the RO in 
December 2000.  All attempts to obtain 
these records, as well as any responses 
to the requests, should be documented in 
the claims folder.  

3.  The RO should then determine whether 
any additional development is required, 
to include whether a medical examination 
or opinion is necessary to decide the 
claim, as provided by 38 U.S.C.A. § 
5013A(d).  

4.  Then, the RO should readjudicate the 
issues of service connection for a kidney 
disorder, COPD, and a heart disorder with 
inoperable atrial fibrillation.  The RO 
must consider all evidence received since 
it issued the November 2000 supplemental 
statement of the case.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



